Dismissed and Memorandum Opinion filed September 19, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00688-CR

                  DEREK DEWAYNE MILBURN, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1339112

                 MEMORANDUM                      OPINION


      The trial court adjudicated appellant’s guilt for manufacture or delivery of a
controlled substance and sentenced appellant to confinement for twenty-five years
on January 6, 2015. Appellant’s notice of appeal was due February 5, 2015, but was
not filed until August 11, 2017.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2